DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8-10, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Ito Haruo, JP 2008149764 A (English translation is included.), and further in view of Dominik Hand, DE-102010032411 A1.

4. 	As per claim 1, Haruo discloses: A parking assistance device comprising: 

	At least on processor configured to implement: 
an overhead image generation unit that generates an overhead image from a captured image obtained by capturing an image around a towing vehicle; (Haruo, [0008], “The vehicle peripheral monitoring image display processing means is provided with a vehicle peripheral monitoring image display processing means to be performed, and when the towed vehicle is connected to the towed vehicle, the vehicle peripheral monitoring image display processing means uses a photographed image of the towed vehicle
peripheral photographing means.”)
a towing determination unit that determines whether the towing vehicle tows a towed vehicle; (Haruo, [0009], “Further, another vehicle peripheral monitoring device according to the present invention includes a connection state determining means for determining whether or not the towed vehicle is connected to the towed vehicle, and the vehicle peripheral monitoring image display processing means can be used.”)
          an overhead image display range setting unit that selects a trimming range from a plurality of display ranges at least including a first display range and a second display range wider than the first display range; (Haruo, [0011],” According to the vehicle peripheral monitoring device according to the present invention, when the towed vehicle is connected to the towed vehicle, the display range of the towed vehicle is larger than that of the first vehicle peripheral monitoring image by the vehicle peripheral monitoring image display processing means.” and 
a display image generation unit that generates an overhead image for display by trimming the trimming range of the overhead image, (Haruo, Claim 1,” The display range is formed so as to perform a process of displaying a second vehicle peripheral monitoring image having a portion widely formed from the towed vehicle side toward the towed vehicle side on the display unit.”) and 
generates a display image including the overhead image for display on which the image of the towing vehicle is superimposed, wherein the overhead image display range setting unit selects the first display range when the towing determination unit determines that the towing vehicle does not tow the towed vehicle, (Haruo, [0048], “When the connection state determination unit 20 determines that the trailer is not connected to the tractor, the vehicle peripheral monitoring image display processing unit 6 determines that the pixel range used for the non-connection monitoring image 12 is increased.”, and, [0049], “Then, the vehicle peripheral monitoring image display processing unit 6 generates the unconnected monitoring image 12 by performing conversion and composition using the conversion table 11 for the extracted images within the used pixel range, and the generated unconnected image. The time monitoring image 12 is displayed on the display 10.”)
 selects the second display range when the towing determination unit determines that the towing vehicle tows the towed vehicle.  (Haruo, [0011], “According to the vehicle periphery monitoring device of the present invention, when the towed vehicle is connected to the towed vehicle, the display range of the towed vehicle is larger than that of the first vehicle periphery monitoring image by the vehicle periphery monitoring image display processing means. By displaying a second vehicle periphery monitoring image having a part that is widely formed from the side toward the towed vehicle side, even when the towed vehicle is connected to the towed vehicle, the periphery of the towed vehicle is sufficiently Can be monitored.”)

5.	Haruo doesn’t expressly disclose: a trimming range in a direction transverse to a moving direction of the towing vehicle.

6.	Hans discloses: a trimming range in a direction transverse to a moving direction of the towing vehicle. (Hans, Page 3, lines 6-12, “ A particularly simple and appropriate selection of the section of the image to be displayed is obtained by selecting the section based on the angle between towing vehicle and trailer. In a mounted on the towing vehicle image capture unit, which is to serve to monitor an adjacent to the trailer surrounding area of the vehicle, determines the angle between towing vehicle and trailer significantly the location of that section in the recording, in which the side of the trailer adjacent surrounding area can be seen , With knowledge of the angle, the clipping selection means can thus conclude on the position of the section to be selected in the recording.”)

7.	Hans is analogous art with respect to Haruo because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that  a trimming range in a direction transverse to a moving direction of the towing vehicle, as taught by Hans into the teaching of Haruo. The suggestion for doing so would assist a driver to part a towing vehicle. Therefore, it would have been obvious to combine Hans with Haruo.

8. 	As per claim 8, Haruo in view of Hans discloses: The parking assistance device according to claim 1, wherein the display image generation unit generates the display image including a peripheral image in a traveling direction of the front-rear direction of the towing vehicle, together with the overhead image for display.  (Haruo, Figure 6)

9. 	As per claim 9, Haruo in view of Hans discloses: The parking assistance device according to claim 1, wherein the display image generation unit determines whether the towed vehicle is detected based on a determination result of the towing determination unit, and determines and displays a display mode of an index indicating a state of the towing vehicle or the towed vehicle according to the determination result.  (Haruo, Figures 4 and 6, [0024], “The vehicle peripheral monitoring image shown in FIG. 4 is a first vehicle peripheral monitoring image, that is, a vehicle peripheral monitoring image in a state where a trailer as a towed vehicle is not connected to a tractor (hereinafter referred to as a nonconnected monitoring image 12)” , Notes: The index in this reference is item 28 on figure 6.”)

10. 	As per claim 10, Haruo in view of Hans discloses: The parking assistance device according to claim 9, wherein the display image generation unit does not display the index when the towing determination unit does not recognize the towed vehicle.  (Haruo, [0029], “The connection state determination unit 20 may determine whether or not the trailer is connected by image recognition using the captured images of the cameras 2, 3, 4, and 5.”, and Figure 4, block 18)

11. 	As per claim 12, Haruo discloses: The parking assistance device according to claim 9, wherein when displaying, as the index, a vehicle mark indicating the towed vehicle, the display image generation unit superimposes and displays the vehicle mark in a display corresponding position of the towed vehicle in a vehicle peripheral image based on an image around the towing vehicle. (Haruo, Figures 4 and 6, [0024], “The vehicle peripheral monitoring image shown in FIG. 4 is a first vehicle peripheral monitoring image, that is, a vehicle peripheral monitoring image in a state where a trailer as a towed vehicle is not connected to a tractor (hereinafter referred to as a nonconnected monitoring image 12)” , Notes: The index in this reference is item 28 which is the towed vehicle on figure 6.”)

12.	Claims 3-7, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Ito Haruo, JP 2008149764 A (English translation is included.), and in view of Dominik Hand, DE-102010032411 A1, as applied to claim 1 above, and further in view of Shigemura, US 2017/0158134 A1.

13. 	As per claim 3, Haruo in view of Hans discloses: The parking assistance device according to claim 1, (See rejection of claim 1 above.) 

14.	Haruo doesn’t expressly discloses:  the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of the overhead image when the overhead image display range setting 5PRELIMINARY AMENDMENTAttorney Docket No.: Q253978 Appln. No.: Not Yet Assigned unit selects the second display range and the towing vehicle moves backward.  

15.	Shigemura in view of Hans discloses: the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of the overhead image when the overhead image display range setting 5PRELIMINARY AMENDMENTAttorney Docket No.: Q253978 Appln. No.: Not Yet Assigned unit selects the second display range and the towing vehicle moves backward.  (Shigemura, Figures 14 , and 15, [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”)

16.	Shigemura is analogous art with respect to Haruo in view of Hans because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of the overhead image when the overhead image display range setting5PRELIMINARY AMENDMENTAttorney Docket No.: Q253978 Appln. No.: Not Yet Assignedunit selects the second display range and the towing vehicle moves backward, as taught by Shigemura into the teaching of Haruo in view of Hans.  The suggestion for doing so would easily grasp obstacles existing around the vehicle. Therefore, it would have been obvious to combine Shigemura with Haruo in view of Hans.

17. 	As per claim 4, Haruo in view of Hans, and in view of Shigemura discloses: The parking assistance device according to claim 1, wherein the overhead image display range setting unit sets the center of the trimming range at a second front-rear position in front of the center of the overhead image when the overhead image display range setting unit selects the second display range and the towing vehicle moves forward. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

18. 	As per claim 5, Haruo in view of Hans, and in view of Shigemura discloses:  The parking assistance device according to claim 1  wherein the overhead image display range setting unit sets the center of the trimming range at the second front-rear position in front of the center of the overhead image when the overhead image display range setting unit selects the second display range, a parking mode for setting a target parking position and assisting parking is set, and the towing vehicle moves forward, and the display image generation unit superimposes an image of the target parking position on the overhead image for display when the parking mode is set. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

19. 	As per claim 6, Haruo in view of Hans, and in view of Shigemura discloses: The parking assistance device according to claim 1, wherein the overhead image display range setting unit sets the center of the trimming range at the first front-rear position behind the center of the overhead image when the overhead image display range setting unit selects the second display range, a parking mode for setting a target parking position and assisting parking is set, and the towing vehicle moves backward, and the display image generation unit superimposes an image of the target parking position on the overhead image for display when the parking mode is set. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

20. 	As per claim 7, Haruo in view of Hans, and in view of Shigemura discloses: The parking assistance device according to claim 5, wherein the overhead image display range setting unit sets the center of the trimming range closer to the target parking position selected within the overhead image, in a left-right direction when the overhead image display range setting unit selects the second display range, and the target parking position is selected. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

21.	Claim 17, which is similar in scope to claim 7 thus rejected under the same rationale.

22.	Claim 18, which is similar in scope to claims 1, 3, and 4 thus rejected under the same rationale.

Allowable Subject Matter

23.	 Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, 

24.	Claims 13, 14, and 16 are allowed.

Response to Arguments

25.	Applicant’s arguments with respect to claims 1, 3-12, 17, and 18, filed 06/24/2022 have been considered but are moot because. Applicant submitted new amended claim. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claim. 

Conclusion

26. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619